      Case 5:19-cv-03145-JAR-ADM Document 64 Filed 05/27/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


MICHAEL W. ROGERS,                                  )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )      Case. No. 19-CV-3145-JAR-ADM
                                                    )
SAM CLINE, et al.,                                  )
                                                    )
              Defendants.                           )
                                                    )

                                    NOTICE OF APPEAL

       Notice is hereby given that defendants Sam Cline and Richard English in the above named

case, hereby appeal to the United States Court of Appeals for the Tenth Circuit from an Order

entered in this action on April 27, 2021 (Doc. 47), wherein the Court denied defendants Cline and

English qualified immunity.



                                                    Respectfully submitted,

                                                    OFFICE OF ATTORNEY GENERAL
                                                    DEREK SCHMIDT

                                                    s/ Natasha M. Carter
                                                    Natasha M. Carter, KS No. 26074
                                                    Kathleen M. Barceleau, KS No. 28401
                                                    Assistant Attorneys General
                                                    120 SW 10th, 2nd Floor
                                                    Topeka, KS 66612
                                                    Tel: (785) 296-2215
                                                    Fax: (785) 296-6296
                                                    Email: Natasha.Carter@ag.ks.gov
                                                    Attorneys for Defendants
      Case 5:19-cv-03145-JAR-ADM Document 64 Filed 05/27/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       This is to certify that on this 27th day of May, 2021, the foregoing was electronically filed
with the clerk of the court using the CM/ECF system and a copy was mailed first-class, postage
prepaid to:

Michael W. Rogers, #115224
Hutchinson Correctional Facility
PO Box 1568
Hutchinson, KS 67504
                                              s/ Natasha M. Carter
                                              Natasha M. Carter
                                              Assistant Attorney General




                                                 2
